United States Court of Appeals
                     For the First Circuit


No. 08-1797

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                        TREVOR CHARLTON,

                      Defendant, Appellant.


                          ERRATA SHEET

     Chief Judge Lynch's concurrence in the opinion of this Court
issued on April 1, 2010, is amended as follows:

     On page 25, line 4, "though little help to him here" is
changed to "though of little help to him here".